Citation Nr: 0503147	
Decision Date: 02/08/05    Archive Date: 02/22/05	

DOCKET NO.  03-15 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a chronic knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1970 to February 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Boston, Massachusetts, that denied entitlement to the benefit 
sought.  

The record reflects that by rating decision dated in July 
2002, service connection for tinnitus was granted, with the 
assignment of a disability rating of 10 percent, effective 
October 12, 2001, the date of receipt of the veteran's claim.  
In the same rating decision, service connection for hearing 
loss was also granted, with a disability rating of zero 
percent assigned, effective October 12, 2001.  In a decision 
review officer decision dated in May 2003, service connection 
for post-traumatic stress disorder was granted.  A disability 
rating of 50 percent was assigned, effective October 12, 
2001.  The veteran has a combined disability rating of 
60 percent for his service-connected disabilities.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the claim addressed by this decision 
has been obtained by the RO.  

2.  The veteran does not currently have a chronic knee 
disability.  


CONCLUSION OF LAW

The veteran does not have a chronic knee disability that was 
incurred in or aggravated by his active service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), redefines the obligations of VA with 
respect to the duty to assist, including to obtain medical 
opinions where necessary, and includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining, and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO provided this 
notice in a letter dated in December 2002.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412, 
422 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1)  Inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  VA's General 
Counsel has held that this aspect of Pelegrini constitutes 
dictum.  VAOPGCPREC 1-2004 (2004).  

Although the VCAA notice letter that was provided to the 
veteran did not explicitly contain the "fourth element," the 
communication informed him what the evidence had to show to 
establish entitlement to service connection, including 
providing evidence of a current disability.  This information 
should have put him on notice to submit relevant evidence in 
his possession.  

In Pelegrini, the majority also held that a claimant was 
entitled to VCAA notice prior to initial adjudication of the 
claim, but declined to specify a remedy where adequate notice 
was not provided prior to initial RO adjudication.  
Pelegrini, at 420-422.  

In this case, the VCAA notice was provided in December 2002, 
after the initial decision by the RO in July 2002.  However, 
the defect with respect to the timing of the VCAA notice 
requirement in this case is harmless error.  The Board notes 
that the RO informed the veteran in the July 2002 rating 
decision and the May 2003 decision review officer decision, 
as well as statements of the case in March and May 2003 for 
the reasons of the denial of his claim, and, in so doing, 
informed him of the evidence that was needed to substantiate 
his claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The veteran's representative has argued that the duty to 
assist the veteran has not been satisfied in this case.  The 
most important service medical record, that being the report 
of the veteran's discharge examination, is in the claims file 
and the report of comprehensive orthopedic examination, to 
include an X-ray study, of the veteran in March 2002 is of 
record and has been reviewed by both the RO and the Board in 
connection with the claim.  The veteran has submitted no 
medical evidence in his own behalf.  

The representative notes that in his notice of disagreement, 
the veteran refers to having received treatment for "acute 
pain" in his knees during basic training in September 1970.  
He claims he was placed on medical profile.  He claims that 
doctors at the Fort Dix Hospital proposed an operation of the 
knees, but he denied the surgery option.  There are no 
records reflecting this happening, but the Board notes the 
veteran himself described the principal symptom as "acute" 
pain.  Service connection is not granted for acute 
disabilities, but rather for chronic disabilities.  See 
38 C.F.R. § 3.303.  

In a December 2001 authorization and consent to release 
information to VA, the veteran indicated that he had received 
treatment from a Dr. Burke in Clinton, Massachusetts, his 
family doctor.  However, information of record reflects that 
the RO attempted to assist the veteran, but found no 
Dr. Burke listed as residing in Clinton, Massachusetts.  The 
veteran has not provided any further information regarding 
the physician.

As noted above, the available service medical records include 
the most important service medical record, that being the 
report of examination at separation.  During the course of 
that examination, no abnormality was indicated pertaining to 
the knees.  The veteran himself signed a statement that "I am 
in good health."  

Under the circumstances, the undersigned finds that a remand 
for a search of records at Fort Dix in 1970 would serve no 
useful purpose and would exalt form over substance.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Accordingly, the Board finds VA has satisfied its duties to 
inform and assist the veteran with regard to his appeal.  
Further development of the appeal and further expending of 
VA's resources with respect to this matter are not warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where there 
is a chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to incurrent causes.  When a condition noted 
during service is not shown to be chronic, or the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

In order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also 
Pond v. West, 12 Vet. App. 341, 346 (1999).  The United 
States Court of Appeals for the Federal Circuit has confirmed 
that "a veteran seeking disability benefits must 
establish...the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  

In this case, the veteran claims that service connection for 
a bilateral knee disability is warranted.  A review of the 
available service medical records reveals that at the time of 
preinduction examination in April 1970, there were no 
complaints or abnormalities pertaining to the knees.  In his 
report of examination at the time of separation in February 
1972, clinical evaluation revealed no complaints or 
abnormalities pertaining to the knees.  The veteran himself 
signed a statement that "I am in good health."  

The initial claim for disability compensation benefits was 
not received until October 2001.  With regard to the knees, 
the veteran indicated that he received treatment from his 
family doctor, a Dr. Burke, in Clinton, Massachusetts.  

Of record is a notation apparently from a VA employee dated 
February 1, 2002, reflecting "no Dr. Burke listed in Clinton, 
MA."  

The veteran was accorded an examination of his knees for VA 
in March 2002.  History was primarily obtained from the 
veteran.  He recalled that during basic training, he began to 
have pain in both knee joints and was seen by a physician.  
He recalled there was discussion regarding surgery, but he 
stated he never underwent any surgery.  The veteran indicated 
that following return to civilian life after service, he 
worked in the construction field for more than 20 years.  He 
has also worked as a police officer for seven years.  He 
claimed that over the years he would experience flareups 
involving one or both knee joints and he basically self-
medicated himself.  At the present time, he was not receiving 
treatment from any physician, whether private or VA.  

On examination, he did not appear to be in any physical 
discomfort.  Although it was indicated that he complained of 
subjective pain in the knees, on clinical examination, no 
pain was detected during movement of the knee joints.  There 
were no clinical abnormalities observed.  An X-ray study of 
the knees showed no abnormality whatsoever involving the 
right knee.  As for the left knee, there was essentially no 
abnormality, except for "question of vascular calcification."  
The impression by the radiologist was no bony abnormality 
involving either knee.  

The physician who conducted the clinical examination stated 
there was no pathology involving the knees to "render a 
diagnosis."  

Of record is a September 2002 communication from an 
individual who did his basic training at the same time the 
veteran did at Fort Dix.  The individual recalled that the 
veteran complained of and sought medical attention for "acute 
pain in his knees."  The individual stated he had known the 
veteran prior to service, and attested that he had never 
known the veteran to have had knee problems before service.  

Based on a longitudinal review of the evidence, of record, 
the Board notes that the evidence is against a grant of 
service connection for a bilateral knee disability.  The 
veteran and a service comrade maintain that he currently has 
a bilateral knee disability that began as a result of acute 
knee pain he sustained during service.  While the veteran is 
competent to report current symptoms, he is not, as a 
layperson, competent to report a current diagnosis or supply 
an opinion as to the medical cause of any current disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
notes that the veteran and his service comrade have described 
the knee pain the veteran sustained in service as "acute," 
and this indicates that the symptoms the veteran had in 
service were acute and transitory in nature and resolved 
without residual disability.  Even acknowledging that missing 
service medical records might indicate the veteran was seen 
for a complaint of knee pain while during basic training at 
Fort Dix, New Jersey, in 1970, the evidence of record does 
include the report of discharge examination in 1972.  That 
reflects no complaints or abnormalities regarding the knees.  
Indeed, the veteran himself signed a statement that he was in 
good health at that time.  Further, the post service medical 
evidence is silent as to any current knee disability.  

The medical examination the veteran was accorded for official 
purposes in March 2002 reflected no clinical abnormalities.  
X-ray studies of the knees were likewise essentially 
unremarkable.  There was a notation of a question of vascular 
calcification of the left knee, but the examiner did not make 
a diagnosis of any disability involving the knee.  As stated 
by the physician who conducted the authorized examination, 
"there is no pathology to render a diagnosis" regarding the 
knees.  

Congress has specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents result in a disability.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The Board cannot grant service 
connection when the medical evidence neither establishes a 
current disability, nor provides any causal link to symptoms 
shown in service.  Therefore, in the absence of proof of a 
current disability, there is no valid claim.  


ORDER

Service connection for a chronic bilateral knee disability is 
denied.  


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


